     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 1 of 19 Page ID #:50



      MICHAEL N. FEUER, City Attorney
 1    KATHLEEN A. KENEALY, Chief Assistant City Attorney
 2    SCOTT MARCUS, Senior Assistant City Attorney
      GABRIEL S. DERMER, Supervising Assistant City Attorney
 3    FELIX LEBRON, Deputy City Attorney (SBN 232984)
      Business and Complex Litigation Division
 4    200 N. Main Street, Room 675
      Los Angeles, CA 90012
 5    Telephone: (213) 978-7559
 6
      Facsimile: (213) 978-7011
      felix.lebron@lacity.org
 7
      Attorneys for Defendants CITY OF LOS ANGELES and SEAN DINSE
 8
 9
                            UNITED STATES DISTRICT COURT
10
               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12    REX SCHELLENBERG, an individual         CASE NO.: 2:20-cv-01313-MWF-JC
13                                            [Assigned to the Hon. Michael W.
                              Plaintiff,      Fitzgerald]
14
         v.
15 THE CITY OF LOS ANGELES, a                 ANSWER OF DEFENDANTS TO
                                              COMPLAINT; DEMAND FOR JURY
16 municipal entity; LAPD SENIOR LEAD         TRIAL
   OFFICER SEAN DINSE, sued in his
17
   individual capacity, DOES 1-10,
18
                                              Complaint Filed: Feb. 10, 2020
19                           Defendants.
20
21
22
23
24
25
26
27
28


         ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 2 of 19 Page ID #:51




 1          COMES NOW Defendants CITY OF LOS ANGELES (“City”) and LAPD Senior
 2    Lead Officer SEAN DINSE (“Dinse” and collectively with the City the “Defendants”) in
 3    answering Plaintiff Rex Schellenberg’s (“Plaintiff”) Complaint (Dkt. No. 1, “Complaint”)
 4    for themselves and for no others, admit, deny, and allege as follows:
 5                                 JURISDICTION AND VENUE
 6          1.     In response to paragraph 1, Defendant admits that this Court has jurisdiction
 7    over the federal claims alleged in the Complaint under 42 U.S.C. § 1983, 28 U.S.C. §
 8    1331, 28 U.S.C. § 1343, and 28 U.S.C. §§ 2201, 2202, and that the Court has
 9    supplemental jurisdiction over the state claims alleged in the Complaint under 28 U.S.C.
10    § 1367. Defendants deny each and every remaining allegation.
11          2.     In response to paragraph 2, Defendants admit the allegations therein.
12                                 PRELIMINARY STATEMENT
13          3.     In response to paragraph 3, Defendants lack knowledge or information
14    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
15    basis denies all allegations therein.
16          4.     In response to paragraph 4, Defendants admit that some Los Angeles Police
17    Department (“LAPD”) personnel maintain official department social media accounts to
18    disseminate public safety bulletins or messages, provide crime prevention and emergency
19    preparedness tips, promote recruiting efforts, seek assistance for criminal investigations,
20    and other community outreach on issues relevant to official LAPD business. Defendants
21    lack knowledge or information sufficient to form a belief as to the truth of the remaining
22    allegations in that paragraph, and on that basis denies all remaining allegations therein.
23          5.     In response to paragraph 5, Defendants admit that LAPD officers have used
24    department social media accounts to post communications on Facebook groups, including
25    social media posts on “Crimebusters of West Hills and Woodland Hills” and “Homeless
26    Transient Encampments of our West Valley.” Defendants deny each and every
27    remaining allegation.
28          6.     In response to Paragraph 6, Defendants admit that LAPD reviewed concerns

                                                     1

        ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 3 of 19 Page ID #:52




 1    relating to social media messages promoting vigilantism toward people experiencing
 2    homelessness, including a correspondence sent to Sheila Kuhl dated July 10, 2018
 3    alleging a trend of anti-homeless vigilantism. Defendants deny each and every remaining
 4    allegation.
 5          7.      In response to Paragraph 7, Defendants deny each and every allegation
 6    contained therein.
 7                                              PARTIES
 8          8.      In response to paragraph 8, Defendants lack knowledge or information
 9    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
10    basis denies all allegations therein.
11          9.      In response to paragraph 9, Defendants admit that the Los Angeles
12    Homeless Services Authority (“LAHSA”) worked with Plaintiff to help Plaintiff secure
13
      permanent housing. Defendants lack knowledge or information sufficient to form a
14    belief as to the truth of the remaining allegations in that paragraph, and on that basis
15    denies all remaining allegations therein.
16          10.     In response to paragraph 10, Defendants admit that Plaintiff filed an action
17    that alleged claims against the City in the United States District Court for the Central
18    District of California, Case. No. 2:18-CV-07670-CAS-PLA. Defendants deny each and
19    every remaining allegation.
20          11.     In response to paragraph 11, Defendants deny Plaintiff’s van was unlawfully
21    seized in April 2019 and June 2019. Defendants lack knowledge or information
22    sufficient to form a belief as to the truth of the remaining allegations in that paragraph,
23    and on that basis denies all remaining allegations therein.
24                                            DEFENDANTS
25          12.     In response to paragraph 12, Defendants admit that the “City is a municipal
26    entity organized under the laws of the State of California with the capacity to sue and be
27    sued” and that LAPD is a department of the City. Defendants deny each and every
28

                                                     2

        ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 4 of 19 Page ID #:53




 1    remaining allegation.
 2          13.     In response to paragraph 13, Defendants admit Dinse is a Senior Lead
 3    Officer (“SLO”) and employed by LAPD. Defendants deny each and every remaining
 4    allegation.
 5          14.     In response to paragraph 14, Defendants deny each and every allegation
 6    contained therein.
 7          15.     In response to paragraph 15, Defendants lack knowledge or information
 8    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
 9    basis denies all allegations therein.
10                                               FACTS
11          16.     In response to paragraph 16, Defendants admit LAPD officers, including
12    Dinse, have interacted with Plaintiff. Defendants deny each and every remaining
13    allegation.
14          17.     In response to paragraph 17, Defendants admit Dinse personally interacted
15    with Plaintiff on multiple occasions over the course of several years. Defendants deny
16    each and every remaining allegation.
17          18.     In response to paragraph 18, Defendants admit that Dinse maintained a
18    department Facebook account under the name “SLO Sean Dinse” and that LAPD
19    authorized the use of a department social media account consistent with LAPD policy.
20    Defendants deny each and every remaining allegation.
21          19.     In response to paragraph 19, Defendants admit that Dinse posted Facebook
22    communications using his department social media account, including on Facebook
23    groups “Crimebusters of West Hills and Woodland Hills” and “Homeless Transient
24    Encampments of our West Valley.” Defendants lack knowledge or information sufficient
25    to form a belief as to the truth of the allegations in that paragraph regarding Fern Peskin-
26    White, and on that basis denies all allegations therein. Defendants deny each and every
27    remaining allegation.
28          20.     In response to paragraph 20, Defendants admit that Dinse posted Facebook

                                                     3

        ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 5 of 19 Page ID #:54




 1    communications using his department social media account, and that some
 2    communications included references to Plaintiff. Defendants deny each and every
 3    remaining allegation.
 4          21.    In response to paragraph 21, Defendants admit that Dinse posted Facebook
 5    communications using his department social media account, and that some
 6    communications included references to Plaintiff. Defendants deny each and every
 7    remaining allegation.
 8          22.    In response to paragraph 22, Defendants admit that Dinse posted Facebook
 9    communications using his department social media account, including on Facebook
10    groups “Crimebusters of West Hills and Woodland Hills” and “Homeless Transient
11    Encampments of our West Valley.” Defendants further admit that some of Dinse’s
12    Facebook posts included references to Plaintiff. Defendants deny each and every
13    remaining allegation.
14          23.    In response to paragraph 23, Defendants lack knowledge or information
15    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
16    basis denies all allegations therein.
17          24.    In response to paragraph 24, Defendants admit “on or about August 1, 2018,
18    Plaintiff Schellenberg was at Warner Center Park in the neighborhood of Woodland
19    Hills.” Defendants lack knowledge or information sufficient to form a belief as to the
20    truth of the allegations in that paragraph, and on that basis denies all remaining
21    allegations therein.
22          25.    In response to paragraph 25, Defendants admit that on August 1, 2018,
23    Dinse spoke to Plaintiff at Warner Center Park. Defendants deny each and every
24    remaining allegation.
25          26.    In response to paragraph 26, Defendants admit that on August 13, 2018,
26    Dinse spoke to Plaintiff at Warner Center Park. Defendants deny each and every
27    remaining allegation.
28          27.    In response to paragraph 27, Defendants admit Plaintiff was not cited for

                                                     4

        ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 6 of 19 Page ID #:55




 1    camping in a public park on August 13, 2018. Defendants deny each and every
 2    remaining allegation.
 3          28.    In response to paragraph 28, Defendants lack knowledge or information
 4    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
 5    basis denies all allegations therein.
 6          29.    In response to paragraph 29, Defendants admit that Howard Sommers
 7    Towing, Inc. (“Howard Sommers”) is the official tow garage of LAPD’s West Valley and
 8    Topanga divisions for vehicle impounds and tows. Defendants lack knowledge or
 9    information sufficient to form a belief as to the truth of the remaining allegations in that
10    paragraph, and on that basis denies all allegations therein.
11          30.    In response to paragraph 30, Defendants deny that Dinse targeted Plaintiff’s
12    van. Defendants lack knowledge or information sufficient to form a belief as to the truth
13    of the remaining allegations in that paragraph, and on that basis denies all allegations
14    therein.
15          31.    In response to paragraph 31, Defendants admit that on April 25, 2019,
16    Plaintiff’s van was parked at a metered-street parking space located at Farralone Avenue
17    near Clarendon Street. Defendants further admit that Dinse and LAPD officer Fernandez
18    arrived at the scene in response to a complaint and obtained information that the van was
19    towed to the location more than two week earlier and had not moved from the parking
20    space for over two weeks, and also received information that the van was impacting
21    customer parking for businesses next to the metered parking space. Defendants
22    affirmatively allege on information and belief that Plaintiff purchased the van at lien sale
23    from Howard Sommers on or around April 9, 2019 at which point it was towed to this
24    location. Defendants further admit that that Plaintiff’s van did not display any front or
25    rear license plates, and a query of the van’s registration confirmed that the vehicle’s
26    registration had been expired since July 2, 2017. Defendants affirmatively allege that the
27    van was inoperable and Plaintiff was unable to start the van or drive it to another location
28    without a tow. Defendants further admit that Plaintiff’s van was impounded due to the

                                                     5

        ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 7 of 19 Page ID #:56




 1    expired registration per California Vehicle Code Section 22651(o). Defendants
 2    affirmatively allege that Plaintiff removed property before the van was towed and
 3    rejected the Dinse’s offer to contact LAHSA to assist Plaintiff with shelter or temporary
 4    housing support. Defendants further affirmatively allege that on or around April 29,
 5    2019, Plaintiff recovered any remaining property in the van from Howard Sommers.
 6    Defendants deny each and every remaining allegation.
 7          32.     In response to paragraph 32, the Defendants deny that the tow and impound
 8    of Plaintiff’s van violated state law or the Fourth Amendment. Defendants affirmatively
 9    allege that the statute referred to therein speaks for itself and that no answer is required to
10    that allegation to the extent that it calls for a legal conclusion. To the extent the
11    paragraph is construed to include any factual statement outside the meaning of the statute,
12    the Defendants deny each and every allegation.
13          33.     In response to paragraph 33, Defendants affirmatively allege that the statute
14    referred to therein speaks for itself and that no answer is required to that allegation to the
15    extent that it calls for a legal conclusion. To the extent the allegation is construed to
16    include any factual statement outside the meaning of the statute, the Defendants deny
17    each and every allegation.
18          34.     In response to paragraph 34, Defendants admit that a vehicle parked in the
19    same location for 72 consecutive hours or longer may be cited violation of Los Angeles
20    Municipal Code 80.73.2 and may be impounded as authorized under the California
21    Vehicle Code. Defendants deny each and every remaining allegation.
22          35.     In response to paragraph 35, Defendants deny each and every allegation
23    contained therein.
24          36.     In response to paragraph 36, Defendants admit that Plaintiff’s van was
25    towed and impounded on April 25, 2019. Defendants deny each and every remaining
26    allegation.
27          37.     In response to paragraph 37, Defendants admit that Plaintiff’s van was
28    towed to Howard Sommer’s impound lot in Canoga Park. Defendants are without

                                                     6

        ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 8 of 19 Page ID #:57




 1    sufficient knowledge or information to form a belief as to the truth of the remaining
 2    allegations contained in said paragraph, and on that basis deny each and every remaining
 3    allegation.
 4          38.     In response to paragraph 38, Defendants are without sufficient knowledge or
 5    information to form a belief as to the truth of the allegations contained in said paragraph,
 6    and on that basis deny each and every allegation.
 7          39.     In response to paragraph 39, Defendants are without sufficient knowledge or
 8    information to form a belief as to the truth of the allegations contained in said paragraph,
 9    and on that basis deny each and every allegation.
10          40.     In response to paragraph 40, Defendants are without sufficient knowledge or
11    information to form a belief as to the truth of the allegations contained in said paragraph,
12    and on that basis deny each and every allegation.
13          41.     In response to paragraph 41, Defendants are without sufficient knowledge or
14    information to form a belief as to the truth of the allegations contained in said paragraph,
15    and on that basis deny each and every allegation.
16          42.     In response to paragraph 42, Defendants are without sufficient knowledge or
17    information to form a belief as to the truth of the allegations contained in said paragraph,
18    and on that basis deny each and every allegation.
19          43.     In response to paragraph 43, Defendants admit that Los Angeles Department
20    of Transportation (LADOT) Facility No. 705 is located at the corner of Costanso Street
21    and Don Pio Drive and is a metered off-street parking facility that is open from 7:00 a.m.
22    to 9:00 p.m. daily with metered rates of $0.25 for 30 minutes or $2.50 for the day.
23    Defendants further admit that Plaintiff’s van was unlawfully parked at the lot on July 22,
24    2019. Defendants deny each and every remaining allegation.
25          44.     In response to paragraph 44, Defendants admit on July 21, 2019, LAPD
26    Officers Norris and Morales encountered Plaintiff at LADOT Facility No. 705, that
27    Plaintiff’s van was parked at the lot, and that Plaintiff placed property around the van and
28    other parking spaces. Defendants further admit the Officers Norris and Morales informed

                                                    7

        ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 9 of 19 Page ID #:58




 1    Plaintiff on July 21, 2019 that he was trespassing on the City parking lot, and instructed
 2    Plaintiff to vacate the lot and move the van and property placed in the parking lot.
 3    Defendants deny each and every allegation contained therein.
 4          45.    In response to paragraph 45, Defendants admit on July 23, 2019, LAPD
 5    Officers Norris and Morales returned to LADOT Facility No. 705, and Plaintiff’s van
 6    remained parked in the same parking spot and Plaintiff placed additional property in the
 7    adjacent parking spaces and walkways, including a sandbox filled with water that
 8    Plaintiff used to bathe himself. Defendants deny each and every remaining allegation.
 9          46.    In response to paragraph 46, Defendants admit that on July 23, 2019,
10    Plaintiff’s van did not display a front or rear license plate and that Officers Norris and
11    Morales queried the registration and determined that the van’s registration had been
12    expired for over two years. Defendants further admit that Plaintiff informed the officers
13    that Plaintiff had a vehicle moving permit and needed to conduct a smog check for
14    registration, but the moving permit Plaintiff provided to the officers was not signed or
15    dated, appeared to be a copy of a permit and not the original, was determined not be a
16    valid California Department of Motor Vehicles (DMV) moving permit. Defendants
17    further admit that Plaintiff requested that a Sergeant be called to the scene and that LAPD
18    Sergeant Kohl arrive at LADOT Facility No. 705 and verified that Plaintiff did not have a
19    valid DMV moving permit and the van’s registration had been expired for two years.
20    Defendants deny each and every remaining allegation.
21          47.    In response to paragraph 47, Defendants admit on July 23, 2019, Plaintiff
22    was issued a parking citation for expired vehicle registration, Plaintiff’s van was towed
23    by Howard Sommers and impounded due the expired registration per California Vehicle
24    Code 22651(o), and that Dinse arrived at the scene before the tow. Defendants
25    affirmatively allege that Officers Norris and Morales advised Plaintiff two days before
26    the impound that he needed to move vacate LADOT Facility No. 705. Defendants also
27    admit that on July 23, 2019, Plaintiff was issued an RFC for violation of LAMC 41.18(D)
28    and released at the scene. Defendants deny each and every remaining allegation.

                                                    8

        ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 10 of 19 Page ID #:59




 1          48.    In response to paragraph 48, Defendants deny each and every allegation
 2    contained therein.
 3          49.    In response to paragraph 49, Defendants deny that Plaintiff was only able to
 4    retrieve a few items from the van before it was towed on July 23, 2019. Defendants are
 5    without sufficient knowledge or information to form a belief as to the truth of the
 6    remaining allegations contained in said paragraph, and on that basis deny each and every
 7    remaining allegation.
 8          50.    In response to paragraph 50, Defendants admit that on July 24, 2019,
 9    Plaintiff contacted the impound hearing officer, LAPD Detective Avila, explaining
10    Plaintiff’s reasons for contending that the vehicle impound was unjustified. Defendants
11    further admit that the hearing officer authorized the release of the van to Plaintiff and
12    waived all impound fees, which costs were borne by the City. Defendants affirmatively
13    allege that Plaintiff’s van was released on July 25, 2019, and Detective Avila signed and
14    dated a DMV moving permit for Plaintiff and advised Plaintiff to get his van smog
15    checked as soon as possible. Defendants deny each and every remaining allegation.
16                                   MONELL ALLEGATIONS
17          51.    In response to paragraph 51, Defendants deny each and every allegation
18    contained therein.
19          52.    In response to paragraph 52, Defendants admit LAPD permits some
20    department personnel to maintain official department social media accounts to
21    disseminate public safety bulletins or messages, provide crime prevention and emergency
22    preparedness tips, promote recruiting efforts, seek assistance for criminal investigations,
23    and other community outreach on issues relevant to official LAPD business. Defendants
24    deny each and every remaining allegation.
25          53.    In response to paragraph 53, Defendants admit LAPD permits some
26    department personnel, including Senior Lead Officer, to maintain official department
27    social media accounts to disseminate public safety bulletins or messages, provide crime
28    prevention and emergency preparedness tips, promote recruiting efforts, seek assistance

                                                    9

         ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 11 of 19 Page ID #:60




 1    for criminal investigations, and other community outreach on issues relevant to official
 2    LAPD business. Defendants deny each and every remaining allegation Defendants deny
 3    each and every allegation contained therein.
 4          54.    In response to paragraph 54, Defendants deny each and every allegation
 5    contained therein.
 6          55.    In response to paragraph 55, Defendants deny each and every allegation
 7    contained therein.
 8          56.    In response to paragraph 56, Defendants deny each and every allegation
 9    contained therein.
10                                  FIRST CAUSE OF ACTION
11          Right to Be Secure From Unreasonable Seizures - Fourth and Fourteenth
12       Amendments (42 U.S.C. §1983) California Constitution, Art. 1, §13; California
13                                     Vehicle Code §22650(b)
14          57.    In response to paragraph 57, Defendants incorporate by this reference, as
15    though fully set forth at length herein, its answers to the Complaint set forth in
16    paragraphs 1 through 56, inclusive.
17          58.    In response to paragraph 58, Defendants deny each and every allegation
18    contained therein.
19          59.    In response to paragraph 59, Defendants deny each and every allegation
20    contained therein.
21          60.    In response to paragraph 60, Defendants deny each and every allegation
22    contained therein.
23          61.    In response to paragraph 61, Defendants deny each and every allegation
24    contained therein.
25                                 SECOND CAUSE OF ACTION
26                                  Right to Due Process of Law –
27        Fourteenth Amendment (42 U.S.C. §1983) California Constitution, Art. 1, §7
28          62.    In response to paragraph 62, Defendants incorporate by this reference, as

                                                   10

         ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 12 of 19 Page ID #:61




 1    though fully set forth at length herein, its answers to the Complaint set forth in
 2    paragraphs 1 through 61, inclusive.
 3          63.    In response to paragraph 63, Defendants deny each and every allegation
 4    contained therein.
 5          64.    In response to paragraph 64, Defendants deny each and every allegation
 6    contained therein.
 7          65.    In response to paragraph 65, Defendants deny each and every allegation
 8    contained therein.
 9          66.    In response to paragraph 66, Defendants deny each and every allegation
10    contained therein.
11                                    THIRD CAUSE OF ACTION
12                                 Bane Act - Cal. Civ. Code §52.1
13          67.    In response to paragraph 67, Defendants incorporate by this reference, as
14    though fully set forth at length herein, its answers to the Complaint set forth in
15    paragraphs 1 through 66, inclusive.
16          68.    In response to paragraph 68, Defendants deny each and every allegation
17    contained therein.
18          69.    In response to paragraph 69, Defendants deny each and every allegation
19    contained therein.
20          70.    In response to paragraph 70, Defendants deny each and every allegation
21    contained therein.
22                                     PRAYER FOR RELIEF
23          71.    In response to paragraph 71, Defendant incorporates by this reference, as
24    though fully set forth at length herein, its answers to the Complaint set forth in
25    paragraphs 1 through 70, inclusive.
26          72.    In response to subparagraphs 71-1 to 71-8, Defendants deny each and every
27    allegation contained therein.
28

                                                   11

         ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 13 of 19 Page ID #:62




 1                         DEFENDANTS’ AFFIRMATIVE DEFENSES
 2          As separate and distinct affirmative defenses, Defendants allege each of the
 3    following:
 4                                     First Affirmative Defense
 5          Plaintiff has failed to state a claim for which relief can be granted against any
 6    defendant.
 7                                    Second Affirmative Defense
 8          Defendants are immune from this action, and any liability thereunder, on the basis
 9    of qualified immunity because the actions of the individual defendant did not violate
10    clearly established constitutional or statutory right of which a reasonable person would
11    have known. Pearson v. Callahan, 555 U.S. 223 (2009).
12                                     Third Affirmative Defense
13          Plaintiff’s allegations do not rise to the level of a constitutional violation.
14                                    Fourth Affirmative Defense
15          Plaintiff has failed to state a claim against the City of Los Angeles because
16    Plaintiff pleads official policies of the City of Los Angeles that are appropriate and non-
17    violative of federal civil rights and pleads only the single event involving Plaintiff.
18                                     Fifth Affirmative Defense
19          Plaintiff’s allegations against the individual named defendant does not state a claim
20    for a constitutional tort or other violation of law.
21                                     Sixth Affirmative Defense
22          Plaintiff fails to state a claim against Defendants for violation of federal due
23    process because pre-tow notice and a pre-tow hearing are not required before towing a
24    vehicle for expired registration, and state law provides a remedy and post-tow hearing for
25    the impound and storage of a vehicle by a government employee. (Cal. Veh. Code §§
26    22651(o); 22852); Scofield v. Hillsborough, 862 F.2d 759 (9th Cir. 1988); Goichman v.
27    Rheuban Motor, Inc., 682 F.2d 1320 (9th Cir. 1982); Hudson v. Palmer, 468 U.S. 517
28

                                                     12

         ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 14 of 19 Page ID #:63




 1    (1984).
 2                                   Seventh Affirmative Defense
 3          Plaintiff fails to state a claim against Defendants to the extent that Plaintiff
 4    challenges in this civil action Plaintiff’s state court criminal proceedings relating to
 5    Plaintiff’s July 23, 2019 violation of LAMC 41.18. Heck v. Humphrey, 512 U.S. 477
 6    (1994).
 7                                    Eighth Affirmative Defense
 8          Plaintiff has failed to state any claims for unreasonable searches or seizures
 9    because Plaintiff’s vehicle was lawfully impounded in accordance with the Fourth
10    Amendment. (Cal. Veh. Code §§ 22650; 22651(o); 22852).
11                                    Ninth Affirmative Defense
12          Defendants allege that probable cause existed for any seizures alleged in the
13    Complaint.
14                                    Tenth Affirmative Defense
15          Defendants are immune from this action, and any liability thereunder, on the basis
16    of their speech conduct under the Petition Clause of the First Amendment and the Noerr-
17    Pennington Doctrine. Manistee Town Ctr. v. City of Glendale, 227 F.3d 1090 (9th Cir.
18    2000).
19                                  Eleventh Affirmative Defense
20          Defendants are informed and believe and thereon allege that the defendants named
21    in the Complaint as DOES 1 through 10 are immune from this action, and any liability
22    thereunder, on the basis of qualified immunity because the actions of the individual DOE
23    defendants did not violate clearly established constitutional or statutory right of which a
24    reasonable person would have known. Pearson v. Callahan, 555 U.S. 223 (2009).
25                                   Twelfth Affirmative Defense
26          Defendants are informed and believes and thereon alleges, in the alternative, that
27    Defendants are not legally responsible for the acts and/or omissions of those defendants
28    named in the Complaint as DOES 1 through 10, inclusive.

                                                    13

         ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 15 of 19 Page ID #:64




 1                                 Thirteenth Affirmative Defense
 2          The individual defendant cannot be held individually liable for conduct other than
 3    his own conduct.
 4                                Fourteenth Affirmative Defense
 5          Plaintiff lacks standing to seek injunctive relief against Defendants under Article
 6    III of the Constitution. City of Los Angeles v. Lyons, 461 U.S. 95 (1983); O’Shea v.
 7    Littleton, 414 U.S. 488 (1974).
 8                                  Fifteenth Affirmative Defense
 9          Defendant City of Los Angeles is immune from the imposition of punitive
10    damages. City of Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981)
11                                 Sixteenth Affirmative Defense
12           Plaintiff’s claims for violation of the California Constitution fails because no right
13    action for damages exists against Defendants under Article I, §§ 7, 13 of the California
14    Constitution. Katzberg v. Regents of Univ. of Cal., 29 Cal. 4th 300 (2002).
15                                Seventeenth Affirmative Defense
16          Plaintiff’s Bane Act Claim (Cal. Civ. Code § 52.1) fails because Defendants lacked
17    specific intent to deprive Plaintiff of any clearly delineated and applicable Constitutional
18    rights. Sandoval v. Cty. of Sonoma, 912 F.3d 509 (9th Cir. 2018).
19                                 Eighteenth Affirmative Defense
20          Defendants allege that all actions by them or their agents were undertaken in good
21    faith and with the reasonable belief that said actions were valid, necessary and
22    constitutionally proper.
23                                 Nineteenth Affirmative Defense
24          Defendants allege that Defendants’ acts in furtherance of speech are privileged
25    under applicable statutes and case law.
26                                 Twentieth Affirmative Defense
27          Plaintiff’s claims are barred by the applicable statute of limitations.
28

                                                   14

         ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 16 of 19 Page ID #:65




 1                                Twenty-First Affirmative Defense
 2          Plaintiff’s claims are barred by the doctrine of waiver.
 3                              Twenty-Second Affirmative Defense
 4          Plaintiff’s claims are barred by the doctrine of consent.
 5                               Twenty-Third Affirmative Defense
 6          Plaintiff’s claims are barred by the doctrine of estoppel.
 7                              Twenty-Fourth Affirmative Defense
 8          Plaintiff’s claims are barred by the doctrine of laches.
 9                                Twenty-Fifth Affirmative Defense
10          Plaintiff’s claims are barred by the doctrine of unclean hands.
11                               Twenty-Sixth Affirmative Defense
12          Plaintiff’s claims are barred by Plaintiff’s failure to exhaust his available state
13    administrative remedies before filing a federal action.
14                              Twenty-Seventh Affirmative Defense
15          No acts or omissions by Defendants were the proximate or legal cause of any loss,
16    injury, or damage to Plaintiff.
17                              Twenty-Eighth Affirmative Defense
18          Defendants allege that the relief sought in the Complaint would constitute an
19    unjust enrichment of Plaintiff to the detriment of the Defendants.
20                               Twenty-Ninth Affirmative Defense
21          Plaintiff is barred from seeking equitable relief because Plaintiff has adequate legal
22    remedies for any alleged injuries.
23                                  Thirtieth Affirmative Defense
24          Defendants are immune from any liability for injury or damages to Plaintiff, if any,
25    resulting from acts done in good faith and without malice under the apparent authority of
26    any enactment, even though said enactment be unconstitutional, invalid, or inapplicable.
27    (Gov. Code §§ 815.2, 820.4, 820.6.).
28

                                                   15

         ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 17 of 19 Page ID #:66




 1                               Thirty-First Affirmative Defense
 2          Defendants are immune from any liability for injury or damages to Plaintiff, if any,
 3    resulting from failure to discharge any mandatory duties as reasonable diligence was
 4    exercised to discharge any duties there may have been. (Gov. Code § 815.6.).
 5                              Thirty-Second Affirmative Defense
 6          Defendants are immune from any liability for any injury or damages to Plaintiff, if
 7    any, resulting from an exercise of discretion vested in a public employee, whether or not
 8    such discretion was abused. (Gov. Code §§ 815.2, 820.2.).
 9                               Thirty-Third Affirmative Defense
10          Defendants are immune from any liability for any injury or damages to Plaintiff, if
11    any, resulting from the execution or enforcement of any law while exercising due care.
12    (Gov. Code §§ 815.2, 821.6.).
13                              Thirty-Fourth Affirmative Defense
14          Defendants are immune from any liability for any injury or damages to Plaintiff, if
15    any, resulting from a decision whether or not to conduct an investigation or proceeding or
16    for acts or omissions in the conduct of any such investigation or proceeding. (Gov. Code
17    §§ 815.2, 821.6.).
18                               Thirty-Fifth Affirmative Defense
19          Defendants are immune from any liability for injury or damages to Plaintiff, if any,
20    resulting from acts done in good faith and without malice under the apparent authority of
21    any enactment, even though said enactment be unconstitutional, invalid, or inapplicable.
22    (Gov. Code §§ 815.2, 820.4, 820.6.).
23                               Thirty-Sixth Affirmative Defense
24          Defendants are immune from any liability for injury or damages to Plaintiff, if any,
25    by way of vicarious liability, respondeat superior, or otherwise, where the public
26    employee whose conduct allegedly caused the injury or damage is not liable or is immune
27    from liability. (Gov. Code § 815.2.).
28

                                                  16

         ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 18 of 19 Page ID #:67




 1                                Thirty-Seventh Affirmative Defense
 2            Plaintiff’s state-law claims are barred by the failure to precede the action with a
 3    claim complying with the Government Claims Act, including without limitation
 4    Government Code Sections 910, 911.2, 945.4, 945.6, and 950.2, and any other applicable
 5    procedures relating to the filing of their government claim
 6                                Thirty-Eighth Affirmative Defense
 7            The Complaint is barred in whole or in part to the extent that Plaintiff seeks
 8    damages that would constitute a gift of public funds for a private purpose in violation of
 9    the California Constitution.
10                                 Thirty-Ninth Affirmative Defense
11            Defendants have insufficient knowledge and information at present on which to
12    form a belief as to whether it may have additional, as yet unstated, affirmative defenses
13    available to it. Defendants expressly reserve herein the right to assert additional
14    affirmative defenses in the future following discovery of information if and to the extent
15    that such defenses are applicable in this action.
16    ///
17    ///
18
19
20
21
22
23
24
25
26
27
28

                                                     17

            ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:20-cv-01313-MWF-JC Document 15 Filed 05/29/20 Page 19 of 19 Page ID #:68




 1                                DEMAND FOR JURY TRIAL
 2          Defendants hereby demand and request a trial by jury in this matter.
 3                                            PRAYER
 4          WHEREFORE, Defendants pray for judgment as follows:
 5          1.    The Complaint be dismissed with prejudice;
 6          2.    Plaintiff takes nothing by this action;
 7          3.    Defendants be awarded its costs of suit; and
 8          4.    Defendants be awarded other and further relief as the Court may deem just
 9    and proper, including an award of attorney’s fees pursuant to 42 U.S.C. § 1988.
10
11    DATED: May 29, 2020              MICHAEL N. FEUER, CITY ATTORNEY
12
                                       KATHLEEN KENEALY, CH. ASST. CITY ATTORNEY
                                       SCOTT MARCUS, CH. CIVIL LITIGATION BRANCH,
13                                    CGABRIEL S. DERMER, ASST. CITY ATTORNEY
14                                     FELIX LEBRON, DEPUTY CITY ATTORNEY
15
16                                      By:         /s/Felix Lebron
                                              FELIX LEBRON
17
                                              Deputy City Attorney
18                                            Attorney for Defendants
19                                            CITY OF LOS ANGELES and SEAN DINSE
20
21
22
23
24
25
26
27
28

                                                  18

         ANSWER OF DEFENDANTS TO PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
